United States Court of Appeals
                 For the Eighth Circuit
             ___________________________

                     No. 19-2091
             ___________________________

                 Billy Duane Card Fleshner

             lllllllllllllllllllllPlaintiff - Appellant

                                v.

                    Kenneth Wayne Wiley

                  lllllllllllllllllllllDefendant

                Matthew Tiedt; Kyle Shores

           lllllllllllllllllllllDefendants - Appellees

                  Connie Sents; Dan Pickett

                  lllllllllllllllllllllDefendants

             Dan Schaefer; James E. Dickinson

           lllllllllllllllllllllDefendants - Appellees

Marks Auto Repair and Wrecker Service; Bremer County, Iowa

                  lllllllllllllllllllllDefendants
                          ____________

         Appeal from United States District Court
        for the Northern District of Iowa - Waterloo
                       ____________
                              Submitted: April 3, 2020
                               Filed: April 10, 2020
                                   [Unpublished]
                                  ____________

Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

       Billy Fleshner appeals the district court’s1 adverse grant of summary judgment
and the adverse jury verdict in his 42 U.S.C. § 1983 action. After de novo review,
construing the record in the light most favorable to Fleshner, and drawing all
reasonable inferences in his favor, we conclude that summary judgment was proper
for the reasons stated by the district court. See Odom v. Kaizer, 864 F.3d 920, 921
(8th Cir. 2017) (reviewing grant of summary judgment de novo; summary judgment
is proper when there is no genuine issue of material fact and party is entitled to
judgment as a matter of law; evidence is viewed and all reasonable inferences are
drawn in nonmoving party’s favor). We further conclude that Fleshner has waived
review of the jury verdict by not providing any meaningful argument on appeal, see
Waters v. Madson, 921 F.3d 725, 744 (8th Cir. 2019) (issues not meaningfully argued
on appeal are waived), and by failing to provide a trial transcript, see Fed. R. App. P.
10(b)(2) (if appellant intends to urge on appeal that finding is unsupported by or
contrary to evidence, he must include in record a transcript of all evidence relevant to
that finding). The judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




       1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.

                                          -2-